Citation Nr: 1400939	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  11-18 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to June 3, 2011, and greater than 50 percent from June 3, 2011, for a migraine headaches disability.

2.  Entitlement to an initial disability rating greater than 10 percent prior to October 29, 2009, and greater than 30 percent from October 29, 2009, for degenerative arthritis of the cervical spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to October 2006.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  In a December 2011 rating decision, the RO granted a 50 percent rating for migraine headaches from June 3, 2011 and continued a 30 percent rating prior to June 3, 2011.  The RO also granted a 30 percent rating for the cervical spine disability from October 29, 2009 and continued the 10 percent rating prior thereto.

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence of record or not pertinent to this appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.   

In September 2007, the Veteran claimed entitlement to a TDIU in conjunction with claims for increased initial ratings for migraines and for degenerative arthritis of the cervical spine.  In a June 2009 rating decision, the RO denied the claim for a TDIU.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an initial increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Although the Veteran did not submit a notice of disagreement, a TDIU must still be considered with the Veteran's increased initial rating claims.  See id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The June 2011 treatment records from the U.S. Navy Base in Okinawa, Japan indicate that the Veteran underwent a radiofrequency ablation with respect to the cervical spine sometime in 2010 or 2011 and that the Veteran was scheduled for another radiofrequency ablation in March 2012.  Also, a February 2007 letter from the Social Security Administration shows that the Veteran is receiving Social Security disability benefits.  See vocational rehabilitation folder.  These records should be associated with the claims file.    

The Veteran should be scheduled for a VA examination to determine the current nature and severity of the migraine headaches disability and the degenerative arthritis of the cervical spine.  Information should also be provided by a VA examiner as to the effect of the service-connected disability on the Veteran's ability or inability to obtain and retain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. As the Veteran reported that she was taking classes on-line, request that she complete and return an updated TDIU claim form.

2. Contact the Veteran and request that she provide or authorize the release of any outstanding medical records relevant to the cervical spine and headaches disabilities, including outstanding TRICARE records from the U.S. Navy Base in Okinawa, Japan, specifically to include surgical/radiofrequency ablation  reports.

Associate any records obtained with the Veteran's claims folder or Virtual VA record.

3. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

4. If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. After obtaining outstanding records, schedule the Veteran for a VA medical examination at a VA medical facility that is convenient for the Veteran.  If the Veteran is still residing abroad, follow the procedures for requesting an examination of a Veteran residing in a foreign country, per the M21-1MR, Part III, Subpart iv, ch. 3, sec. A.1.h (2013).  

If the Veteran does not report for the scheduled examination(s), associate the notice of the scheduled examination with the record.  The record must indicate whether any sent notice was returned as undeliverable.

The VA medical examination(s) should provide information as follows:

(a) the current nature and severity of the service-connected cervical spine disability; 

(b) whether there are any neurological abnormalities associated with the Veteran's cervical spine disability.  The examiner's attention is directed to treatment records from the U.S. Navy Base in Okinawa, Japan in October 2009, June 2011, and February 2012, in which the Veteran reports numbness and tingling in the fingertips; 

(c) the current nature and severity of the service-connected migraine headaches disability; and

(d) the effect of the service-connected disabilities on the Veteran's ability to secure or follow a substantially gainful occupation taking into consideration her educational and work experience.  

The Veteran's service-connected disabilities are the following:

1. migraine headaches disability; 

2. degenerative arthritis of the cervical spine;

3. right knee patellofemoral pain syndrome;

4. hypertension;

5. irritable bowel syndrome;

6. left wrist carpal tunnel syndrome; and

7. right wrist carpal tunnel syndrome (major).

Make the claims file available to the examiner for review of the medical history.  The examiner should note that this case file review took place.  

All necessary tests should be performed, including cervical spine range of motion testing.  

The examiner should provide complete rationale for all opinions expressed.  

6. After completing the development, readjudicate the Veteran's claims for entitlement to an increased initial disability rating for (a) a migraine headaches disability and (b) degenerative arthritis of the cervical spine.  Also, readjudicate the claim for entitlement to a TDIU.  If the benefits sought remain denied, furnish the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


